Exhibit 10.1

AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

 

$3,000,000

December 19, 2007

          FOR VALUE RECEIVED, the undersigned, STEVEN H. MADDEN, an individual
residing at 175 East 73rd Street, New York, New York 10021 (the “Borrower”),
hereby unconditionally promises to pay to the order of STEVEN MADDEN, LTD., a
Delaware corporation (the “Company”), at the time, place and in the manner
specified below, the principal amount of three million dollars ($3,000,000), and
to pay simple interest on the unpaid principal amount hereof at the rate of
eight percent (8%) per annum (calculated on the basis of a 360-day year),
payable from June 25, 2007 until such principal amount shall be paid in full.
This Note amends and restates and replaces the Secured Promissory Note, dated
June 25, 2007, previously executed and delivered by the Borrower to the order of
the Company to evidence a loan from the Company to the Borrower, together with
all accrued and unpaid interest thereon (the “Original Note”).

          The Borrower shall pay the full principal amount of this Note, and all
accrued and unpaid interest thereon, to the Company on the earlier of (i) the
date the Borrower ceases to be employed by the Company and (ii) March 31, 2009.

          Payment of principal and interest under this Note shall be payable in
lawful money of the United States of America in immediately available funds at
the offices of the Company at 52-16 Barnett Avenue, Long Island City, New York
11104, or at such other place as the Company may designate in writing to the
Borrower.

          The Borrower may prepay this Note in whole or in part at any time and
from time to time, without penalty. All payments shall be applied first to
accrued and unpaid interest and then to principal.

          The Company is hereby authorized by the Borrower from time to time to
set off, appropriate and apply any and all amounts due and payable to the
Company by the Borrower under this Note against any and all amounts payable to
the Borrower by the Company pursuant to Section 4.10 of that certain Third
Amended Employment Agreement, dated as of July 15, 2005, by and between the
Borrower and the Company.

--------------------------------------------------------------------------------



          To secure the Borrower’s payment and performance of all of the
Borrower’s obligations hereunder, the Borrower hereby pledges to and assigns to
the Company, and grants to the Company a first priority continuing security
interest in, 510,000 shares of Common Stock owned by the Borrower (the “Pledged
Shares”) and all dividends and distributions in respect of such Pledged Shares,
and proceeds of all of the foregoing (collectively, the “Collateral”). The
Borrower shall deliver (or cause to be delivered) and pledge to the Company any
and all certificates evidencing the Pledged Shares (accompanied by stock powers
or assignments, as applicable, duly executed in blank), provided, however, that
if a securities intermediary, broker or agent holds any of the Pledged Shares,
the Borrower, at the Company’s direction, shall: (a) cause such securities
intermediary, broker and/or agent to execute and deliver to the Company a duly
executed control agreement acknowledging the pledge granted hereunder and
perfecting the Company’s security interest in the Pledged Shares, which
agreement shall be in form and substance acceptable to the Company in its sole
discretion, or (b) authorize such securities intermediary, broker or agent to
transfer the Borrower’s securities entitlements with respect to such Pledged
Shares to an account as to which the Company is its customer. Until the
Borrower’s obligations under this Note are satisfied in full, the Borrower shall
not offer, sell, contract to sell, transfer or otherwise dispose of or encumber
the Pledged Shares without the Company’s prior written consent. Except as
modified by this Note, all amounts owed to the Company by the Borrower under the
Original Note on the date hereof are hereby ratified and affirmed and shall
hereafter continue to be evidenced by this Note, and the security interest in
the Collateral granted pursuant to the Original Note shall remain continuously
perfected, in effect and uninterrupted from the initial date of grant thereof,
and nothing contained in this Note shall operate as a waiver of any right, power
or remedy of the Company under any provision of the Original Note or otherwise.

          From time to time upon request by the Company, the Borrower shall
furnish such further assurances of title with respect to the Collateral, execute
such written agreements, or do such other acts, in each case as may be
reasonably necessary, in the Company’s sole discretion, in order to perfect or
continue the first priority lien and security interest of the Company in the
Collateral.

          The Borrower hereby authorizes the Company to file one or more UCC
financing statements, and amendments and continuations thereto (or similar
documents required by any laws of any applicable jurisdiction), relating to all
or any part of the Collateral without the signature of the Borrower (to the
extent such signature is required under the laws of any applicable
jurisdiction).

          If the Borrower fails to make any payment of principal or interest on
the date when such payment is due and payable under this Note and such failure
continues for a period of three (3) days (a “Default”), then, in addition to all
other rights, options and remedies granted or available to the Company under
this Note, the Company may, upon or at any time after the occurrence of a
Default, exercise any and all rights of a secured creditor under the Uniform
Commercial Code, as in effect from time to time, and under any other applicable
law or in equity.

          The Borrower waives presentment, notice of dishonor and protest of
this Note. The Company shall not be deemed to have waived any of its rights or
remedies hereunder unless such waiver shall be in writing and signed by the
Company, and no delay or omission by the Company in exercising any of its rights
or remedies hereunder shall operate as a waiver thereof. A waiver of any right
or remedy on one occasion shall not be construed as a waiver of any other right
or remedy then or thereafter existing.

          This Note may not be modified or amended without the express written
consent of the Company and the Borrower.

2

--------------------------------------------------------------------------------



          This Note shall be binding upon the Borrower and the Borrower’s heirs,
legal representatives, successors and assigns. This Note may be transferred and
assigned by the Company in its sole discretion. This Note may be transferred and
assigned by the Borrower only with the prior written consent of the Company
exercised in its absolute discretion.

          This Note shall be construed in accordance with and governed by the
laws of the State of New York without regard to principles of conflicts of law.

          THE BORROWER AGREES THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF
OR ARISING OUT OF THIS NOTE MAY BE INITIATED AND PROSECUTED IN THE STATE OR
FEDERAL COURTS, AS THE CASE MAY BE, LOCATED IN NEW YORK COUNTY, NEW YORK. THE
BORROWER CONSENTS TO AND SUBMITS TO THE EXERCISE OF JURISDICTION OVER HIS PERSON
BY ANY SUCH COURT HAVING JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON HIM AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE BORROWER AT HIS ADDRESS SET
FORTH BELOW OR TO ANY OTHER ADDRESS AS MAY APPEAR IN THE COMPANY’S RECORDS AS
THE ADDRESS OF THE BORROWER.

          IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
NOTE, EACH OF THE COMPANY AND THE BORROWER WAIVES TRIAL BY JURY, AND THE
BORROWER ALSO WAIVES (I) THE RIGHT TO INTERPOSE ANY SET-OFF OR COUNTERCLAIM OF
ANY NATURE OR DESCRIPTION, (II) ANY OBJECTION BASED ON FORUM NON CONVENIENS OR
IMMUNITY, AND (III) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES.

          In the event of a Default under this Note, the Borrower agrees to pay
all costs of collection, including reasonable attorney’s fees, incurred in
collection of this Note and enforcement of the Company’s rights and remedies.

          IN WITNESS WHEREOF, the Borrower has hereunto set his hand as of the
day and year first above written.

 

 

 

/s/ Steven H. Madden

 

--------------------------------------------------------------------------------

 

Steven H. Madden

3

--------------------------------------------------------------------------------